WARNER, Judge,
dissenting.
“Relevant evidence is evidence tending to prove or disprove a material fact.” § 90.401, Fla. Stat. (1995). The evidence of other license tags is not relevant to any material issue in this ease. Because there is no suggestion in the record that any other number in the license plate was confused except for the “S” and the “5”, the introduction of other license plates involving different combinations of similar groups of numbers does not tend to disprove that the appellant’s vehicle was the one identified by the victim. This same vehicle was seen twice by the victim and again by her stepmother and stepsister. No one reported any confusion with “9” or “4” or the transposition of any of the numbers. Furthermore, all the defendant wanted to admit were the license records without any testimony from anyone that the automobiles carrying those license plates looked like the vehicle seen by the victim. What if one was a blue Jaguar and the other a silver Mercedes Benz? The license tag, standing alone, has no relevance. In my opinion, the trial court properly determined that the evidence should not be admitted. Moreover, I think such evidence misleads the jury and invites them to try the case on speculation rather than on facts.
Furthermore, even if this evidence were admissible, I would find its omission harmless. From a reading of the entire transcript, I do not find that there were any discrepancies in the evidence which were not explained by the witnesses. The victim gave a positive identification, and she testified that there was no doubt that the person she picked out of the photo line-up was the person she saw masturbating in the ear. She also identified the photograph of appellant’s vehicle as the one she saw on the day of the incident. And while the victim first reported the vehicle as being grey and then upon seeing the vehicle again reported it as blue, pictures of the vehicle which were admitted into evidence show that one could classify the color as somewhat of a mix of grey and blue.
The trial court did not abuse its discretion in refusing to admit the evidence of other license plates, and in any event the error would be harmless. I would affirm.